Case: 17-10067      Document: 00514103526         Page: 1    Date Filed: 08/04/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 17-10067
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                           August 4, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

JAMAL MINOR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-80-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Jamal Minor was sentenced to a within-guidelines
term of imprisonment following his plea of guilty to being a felon in possession
of a firearm, a Glock pistol, in violation of 18 U.S.C. § 922(g)(1). Minor now
appeals, contending that the district court erred in applying offense-level
enhancements pursuant to U.S.S.G. § 2K2.1(b)(4)(B) and (b)(6)(B) based on his




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10067    Document: 00514103526      Page: 2   Date Filed: 08/04/2017


                                 No. 17-10067

earlier arrest for possession of a different firearm, a Hi-Point pistol with an
obliterated serial number, in connection with another felony drug offense.
      Minor’s challenges are without merit. First, Minor has failed to brief
and therefore waived any challenge to the application of the § 2K2.1(b)(6)(B)
enhancement based on the district court’s alternative finding that he possessed
the Glock in connection with the felony of aggravated robbery. See United
States v. Wikkerink, 841 F.3d 327, 336 n.6 (5th Cir. 2016). We affirm the
§ 2K2.1(b)(6)(B) enhancement on that unchallenged basis. Capital Concepts
Props. 85-1 v. Mut. First, Inc., 35 F.3d 170, 176 (5th Cir. 1994).
      Second, although Minor denies that he possessed the Hi-Point pistol at
the time of his arrest in December 2015, he fails to establish how the district
court clearly erred in relying on the PSR’s unrebutted factual finding to the
contrary. See United States v. Fuentes, 775 F.3d 213, 220 (5th Cir. 2014).
Minor likewise fails to demonstrate any clear error in the district court’s
determination that his possession of both pistols in connection with criminal
activity less than four months apart was part of the same series of offenses.
See U.S.S.G. § 1B1.3; United States v. Brummett, 355 F.3d 343, 344-45 (5th
Cir. 2003). Because the Hi-Point pistol with the obliterated serial number was
therefore relevant conduct for the purposes of sentencing, the district court did
not clearly err in applying the § 2K2.1(b)(4)(B) enhancement.
      AFFIRMED.




                                        2